Exhibit 10.15

Third Amended and Restated Rent Supplement

(ERCOT Transmission Lease)

March 13, 2015

This Third Amended and Restated Rent Supplement (this “Third Amended
Supplement”) between Sharyland Distribution and Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
March 13, 2015, to memorialize supplements to the ERCOT Transmission Lease (as
defined below), effective as of January 1, 2015. Capitalized terms used herein
that are not otherwise defined will have the meanings assigned to them in the
ERCOT Transmission Lease.

WHEREAS, Lessor and Lessee are Parties to a Lease Agreement (ERCOT Transmission
Assets) dated December 1, 2014 (as amended from time to time in accordance with
its terms, the “ERCOT Transmission Lease”);

WHEREAS, the Parties executed a Second Amended and Restated Rent Supplement
(ERCOT Transmission Lease) effective as of January 1, 2015 (the “Second Amended
Supplement”);

WHEREAS, the Incremental CapEx and Lessee CapEx for 2014 were different than
expected and the Parties wish to effect a Rent Validation (as set forth in
Section 3.2(c) of the ERCOT Transmission Lease) to memorialize the effect of
such difference;

WHEREAS, as a result of this Rent Validation, a one-time payment set forth below
is owed and will be paid promptly upon execution hereof; and

WHEREAS, the Parties wish to amend and restate the Second Amended Supplement
pursuant to Section 3.2(c) of the ERCOT Transmission Lease.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1. The Second Amended Supplement is hereby amended and restated in its entirety
as set forth below.

2. The ERCOT Transmission Lease, except as supplemented by this Third Amended
Supplement, shall remain in full force and effect.

 

Incremental CapEx:

  2014    $ 18,470,677 #    2015    $ 17,000,000 * 

 

# Represents the “validated” amount of 2014 Incremental CapEx, i.e. a Rent
Validation has occurred pursuant to Section 3.2(c) of the ERCOT Transmission
Lease, and, as part of this Rent Validation, the amount of 2014 Incremental
CapEx has been restated. The amount of 2014 Incremental CapEx included in the
Second Amended Supplement was $18,276,969.

* Represents the amount of transmission Incremental CapEx that is expected to be
placed in service in 2015, with a weighted average in service date of
September 1, 2015. Rent supplements with respect to this transmission
Incremental CapEx were agreed to and memorialized as part of the Amended and
Restated Rent Supplement Schedule (ERCOT Transmission Lease) dated January 1,
2015.

 

ERCOT TRANSMISSION LEASE

1



--------------------------------------------------------------------------------

Lessee CapEx:

  2014    $ 0 #    2015    $ 0      2016    $ 0      2017    $ 0      2018    $
0      2019    $ 0      2020    $ 0      2021    $ 0      2022    $ 0   

 

# Represents the “validated” amount of 2014 Lessee CapEx, i.e. a Rent Validation
has occurred pursuant to Section 3.2(c) of the ERCOT Transmission Lease, and, as
part of this Rent Validation, the amount of 2014 Lessee CapEx has been restated.
The amount of 2014 Lessee CapEx included in the Second Amended Supplement was
$0.

 

Base Rent:

  2014    $ 484,276 #    2015    $ 2,219,582 *    2016    $ 3,610,212      2017
   $ 3,240,374      2018    $ 3,117,313      2019    $ 3,002,111      2020    $
2,894,040      2021    $ 2,790,919      2022    $ 2,689,351   

 

# Represents the “validated” amount of 2014 Base Rent, i.e. a Rent Validation
has occurred pursuant to Section 3.2(c) of the ERCOT Lease and, as part of this
Rent Validation, the amount of 2014 Base Rent has been restated. The amount of
2014 Base Rent included in the Second Amended Supplement was $484,276.

* Lessee will make a monthly 2015 Base Rent payment of $158,795 on the 15th day
of each month beginning on March 15, 2015 through May 15, 2015 (with respect to
January 2015 through March 2015) and payment of $160,497 on the 15th day of each
month beginning on June 15, 2015 through December 15, 2015 (with respect to
April 2015 through October 2015). Following these payments, Lessee will make a
monthly 2015 Base Rent payment of $309,857 on each of January 15, 2016 and
February 15, 2016 (with respect to November and December 2015). Following these
payments, the aggregate amount of 2015 Base Rent paid to Lessor will equal the
asterisked amount above.

 

Percentage Rent Percentages:

  2014      35.8 %#    2015      35.1 %    2016      31.1 %    2017      28.2 % 
  2018      27.2 %    2019      26.2 %    2020      25.3 %    2021      24.4 % 
  2022      23.5 % 

 

#

Represents the “validated” percentage applicable to 2014 Percentage Rent, i.e. a
Rent Validation has occurred pursuant to Section 3.2(c) of the ERCOT
Transmission Lease and, as part of this Rent

 

ERCOT TRANSMISSION LEASE

2



--------------------------------------------------------------------------------

  Validation, the 2014 percentage has been restated. The 2014 percentage
included in the Second Amended Supplement was 35.8% (i.e., even though the
percentage has not changed, it has been “validated” pursuant to this Rent
Validation).

 

Annual Percentage Rent Breakpoints:   2014    $ 484,276 #    2015    $ 2,219,582
*    2016    $ 3,610,212      2017    $ 3,240,374      2018    $ 3,117,313     
2019    $ 3,002,111      2020    $ 2,894,040      2021    $ 2,790,919      2022
   $ 2,689,351   

 

# Represents the “validated” 2014 Annual Percentage Rent Breakpoint, i.e. a Rent
Validation has occurred pursuant to Section 3.2(c) of the ERCOT Transmission
Lease and, as part of this Rent Validation, the 2014 Annual Percentage Rent
Breakpoint has been restated. The 2014 Annual Percentage Rent Breakpoint
included in the Second Amended Supplement was $484,276.

 

Revenues Attributable to Lessee CapEx:   2014    $ 0 #    2015    $ 0      2016
   $ 0      2017    $ 0      2018    $ 0      2019    $ 0      2020    $ 0     
2021    $ 0      2022    $ 0   

 

# Represents the “validated” 2014 Revenues Attributable to Lessee CapEx, i.e. a
Rent Validation has occurred pursuant to Section 3.2(c) of the ERCOT
Transmission Lease and, as part of this Rent Validation, the 2014 Revenues
Attributable to Lessee CapEx have been restated. The 2014 Revenues Attributable
to Lessee CapEx included in the Second Amended Supplement was $0.

Validation Payment: As a result of the validation described above, pursuant to
Section 3.2(c) of the ERCOT TransmissionLease, Lessor will pay Lessee
$151,923.00 promptly following execution hereof.

 

ERCOT Transmission Rate Allocation: before October 3, 2014: 0% between October
3, 2014 and March 31, 2015: 2.1% between April 1, 2015 and October 31, 2015:
2.1% starting November 1, 2015: 3.6% Term of Rent Supplement: Expires 12/31/22

 

ERCOT TRANSMISSION LEASE

3



--------------------------------------------------------------------------------

The Parties have executed this Third Amended Supplement to the ERCOT
Transmission Lease as of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:

/s/ Mark Caskey

Name:

Mark Caskey

Title:

President

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. By:

/s/ Brant Meleski

Name: Brant Meleski Title: Chief Financial Officer

 

ERCOT TRANSMISSION LEASE

4